This opinion is subject to administrative correction before final disposition.




                             Before
              MONAHAN, STEPHENS, and DEERWESTER
                    Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                         Michael A. TRUE
                   Corporal (E-4), U.S. Marine Corps
                               Appellant

                             No. 202100152

                        _________________________

                           Decided: 13 June 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                            Military Judges:
                  Wilbur Lee (arraignment and motions)
                        Donald C. King (motions)
                   Ann K. Minami (motions and trial)

 Sentence adjudged 15 March 2021 by a general court-martial convened
 at Joint Base Pearl Harbor Hickam, Hawaii, and Marine Corps Base
 Hawaii, consisting of a military judge sitting alone. Sentence in the En-
 try of Judgment: reduction to E-1, confinement for sixteen years, and a
 dishonorable discharge.

                              For Appellant:
                       Major Mary C. Finnen, USMC
                   United States v. True, NMCCA No. 202100152
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred.1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     KYLE D. MEEDER
                                     Interim Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2